Citation Nr: 0916419	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  03-18 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an initial compensable rating for the 
residuals of a fracture of the nose.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1962 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims for service connection for an acquired psychiatric 
disorder (major depressive disorder), and for a compensable 
rating for the residuals of a fracture of the nose.

In a July 2005 decision, the Board denied the Veteran's 
claims.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims.  Pursuant to a 
Joint Motion to Vacate and Remand, the Court, in an October 
2006 Order, vacated the July 2005 decision and remanded the 
appeal to the Board.  In September 2007, the Board remanded 
the claims for additional development.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Since July 27, 1977, the residuals of the fracture of the 
nose have been manifested by a mildly deviated septum that 
does not result in nasal obstruction or nasal respiratory 
problems.  

2.  Since July 27, 1977, the scar residuals of the fracture 
of the nose have been manifested by a superficial linear scar 
from the interior left lower lateral cartilage to the 
superior right lower lateral cartilage that measures two 
inches in length and 2 mm in width.  The scar is not painful 
to palpation and is not adherent to underlying tissue, 
although the texture of the skin is slightly irregular.  The 
scar is not unstable, and there is no elevation or depression 
of the surface contour of the scar on palpation.  There is no 
inflammation, edema, or keloid formation associated with the 
scar.  The scar is the same color as the normal area of the 
skin (not hypo- or hyperpigmented).  There is no induration 
or inflexibility of the skin in the area of the scar, and the 
scar is not disfiguring.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
residuals of a fracture of the nose have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.31, 4.97, Diagnostic Codes (DC) 6502, 6504 (1996 & 
2008); 38 C.F.R. § 4.118, DCs 7800, 7804 (2002 & 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim for an increased rating for the residuals 
of the nasal fracture arise from his disagreement with the 
initial rating assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's treatment records, and afforded him VA 
examinations with respect to this claim in April 2008.  The 
Veteran has not referred to any other treatment records 
related to his nasal fracture.  Accordingly, the Board 
concludes that all pertinent treatment records identified by 
the Veteran are of record.  In addition, the Veteran was 
offered the opportunity to testify before the Board but he 
declined that offer.  The Board finds these actions have 
satisfied VA's duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).
Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2008).

The residuals of the Veteran's nasal fracture have been rated 
as noncompensably disabling under the criteria for rating 
deviated nasal septum since July 27, 1977.  38 C.F.R. § 4.97, 
DC 6502.

The regulations for evaluating respiratory disabilities were 
revised during the pendency of the appeal, effective October 
7, 1996.  61 Fed. Reg. 46720 (Sept. 5, 1996).  Where the law 
or regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  
The amended rating criteria can be applied only for periods 
from and after the effective date of the regulatory change.  
Only the prior regulation is used to rate the Veteran's 
disability for periods preceding the effective date of the 
regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. 
Reg. 33422 (2000). 

Prior to October 7, 1996, DC 6502 (traumatic deflection of 
the nasal septum) provided for a zero percent rating for 
slight symptoms and a 10 percent rating for marked 
interference with breathing space.  38 C.F.R. § 4.97, DC 6502 
(effective prior to October 7, 1996).

Diagnostic Code 6502 as amended provides for a single, 
maximum rating of 10 percent where there is a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, DC 6502.  Under 
38 C.F.R. § 4.31, where the criteria for a compensable rating 
under a diagnostic code are not met, and the schedule does 
not provide for a zero percent rating, as in DC 6502, a zero 
percent rating will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2008).  The 
Veteran must have evidence of nasal obstruction, along with a 
deviated nasal septum, in order for a compensable rating to 
be warranted.

In considering the applicability of other diagnostic codes, 
the Board notes that the Veteran, in filing his claim, stated 
that he experienced breathing difficulties associated with 
his nasal fracture.  Because his breathing difficulties 
relate to breathing through his nose, the diagnostic criteria 
pertaining to rating respiratory disabilities of the lungs 
are not applicable.  38 C.F.R. § 4.97, DCs 6600 through 6817 
and 6822 through 6847 (2008).  

A review of the Veteran's service medical records reflects 
that the Veteran sustained a simple fracture to the nasal 
bones when he was struck by unknown assailants at a bus 
station in January 1963.  Reports show the fracture was 
reduced and a splint applied.  The Veteran's December 1963 
separation examination report noted a normal clinical 
evaluation of the nose.  The Veteran denied any nose trouble 
in his December 1963 report of medical history.

Clinical evidence dated from July 1973 to April 2008 shows 
mild post-traumatic septal deviation secondary to his in-
service nasal fracture.  VA examination in September 1977, 
however, revealed no nasal abnormalities.  Records dated in 
May 2001 note that the Veteran had a normal nasal septum, but 
on VA examination of the nose in April 2008, X-ray 
examination revealed mild deviation of the septum.  Apart 
from the Veteran's written statements in support of his 
claim, and his complaints on VA examination in April 2008, 
clinical records do not demonstrate complaints of difficulty 
breathing through the nose.  Moreover, clinical records dated 
from July 1973 to April 2008 have not shown obstruction of 
either nasal passage.  On VA examination in April 2008, there 
was no obstruction of either nasal passage.  X-ray 
examination revealed an old nasal fracture and mild septal 
deviation that the examiner felt would not cause nasal 
respiratory problems.  Despite that the Veteran complained of 
occasional nasal congestion at the time of the April 2008 VA 
examination, at no time during the pendency of the appeal was 
the Veteran diagnosed with any sinusitis or rhinitis, 
associated with nasal congestion, or nasal polyps, such that 
the diagnostic criteria pertaining to those disabilities 
might be applicable.  38 C.F.R. § 4.97, DCs 6510-6514, 6522-
6524 (2008).  

In order for a 10 percent rating to be warranted under DC 
6502, there must be marked interference with breathing space 
or be evidence of a 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97, DC 6502.  The Board has considered the 
Veteran's statements regarding his difficulty breathing 
through the nose.  However, as a layperson, the Veteran is 
not competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the Veteran is 
competent to provide evidence regarding nasal congestion.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, he does not 
have the medical expertise to relate his nasal congestion and 
difficulty breathing through the nose to the fracture of the 
nose he sustained in service.  His statements alone are not 
competent to provide the medical nexus and a medical 
professional has not made this connection.  Thus, the 
Veteran's lay assertions are not competent or sufficient to 
establish that the occasional nasal congestion and difficulty 
breathing through his nose are the result of the fracture 
sustained in service.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

As there has been no probative evidence of a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side since the effective date of service 
connection, a compensable rating under DC 6502 has not been 
warranted at any time during the pendency of the appeal.

The Board has also considered whether a separate or higher 
rating is warranted under any other diagnostic code 
pertaining specifically to the nose.  Diagnostic Code 6504 
provides that scars of the nose or loss of part of the nose 
may be assigned a 10 percent rating if there is loss of part 
of one ala, or other obvious disfigurement; or a 30 percent 
rating if the scarring or loss of part of the nose results in 
exposure of both nasal passages.  38 C.F.R. § 4.97, DC 6504.  
Here, the evidence of record does not show loss of part of 
the nose, or other obvious disfigurement, as is described 
more fully below.  Therefore, there is no appropriate basis 
for rating the disability under DC 6504.  

As there is evidence of scarring on the nose, the diagnostic 
criteria pertaining to disfigurement of the head, face, or 
neck, and superficial scars that are painful, are applicable.  
38 C.F.R. § 4.118, DCs 7800, 7804.

The diagnostic criteria pertaining to the skin were revised 
during the pendency of this appeal, effective August 30, 
2002.  67 Fed. Reg. 49,590-49,599 (Jul. 31, 2002).  VA must 
consider the claim under both versions of the regulations and 
rating criteria found in the Schedule and apply the version 
most favorable to the Veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Prior to August 30, 2002, disfiguring scars of the head, 
face, or neck were evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).  Under these criteria, a 
moderate disfiguring scar of the head, face, or neck was 
rated as 10 percent disabling.  Scars that are severely 
disfiguring, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles, warrant a 30 percent 
disability rating.  Effective August 30, 2002, these criteria 
were revised to address disfigurement of the head, face, or 
neck.  Eight characteristics of disfigurement were 
identified, which include a scar of 5 inches (13 centimeters) 
or more in length, scar at least one-quarter inch (0.6 
centimeters) wide at the widest part, surface contour of scar 
elevated or depressed on palpation, scar adherent to 
underlying tissue, skin hypo- or hyper-pigmented in an area 
exceeding 6 square inches (39 square centimeters), skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding 6 square inches (39 square centimeters), 
underlying soft tissue missing in an area exceeding 6 square 
inches (39 square centimeters), or skin indurated and 
inflexible in an area 6 square inches (39 square 
centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 
1.  A 10 percent rating is warranted under these criteria if 
there is one characteristic of disfigurement present.  A 30 
percent rating requires visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features or two or three characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2008).  

Prior to August 30, 2002, a 10 percent disability rating 
under Diagnostic Code 7804 was assigned for superficial scars 
that were tender and painful on objective demonstration.  The 
revised criteria provide for a 10 percent evaluation under 
Diagnostic Code 7804 for superficial scars that are painful 
on examination.  According to the notes for Diagnostic Code 
7804, a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7804, note 1 (2002).  Under 38 C.F.R. § 4.31, where the 
criteria for a compensable rating under a diagnostic code are 
not met, and the schedule does not provide for a zero percent 
rating, as in DC 7804, a zero percent rating will be assigned 
when the required symptomatology is not shown.  38 C.F.R. § 
4.31 (2008).

Clinical records dated from July 1977 to April 2008 show no 
complaints, findings, or diagnoses of any problems associated 
with the scar residuals of the nasal fracture.

On VA examination in September 1977, no abnormalities of the 
nose, including scarring, were reported.  Although it is 
clear that the scarring existed at that time, the examiner 
did not describe the scarring.

The Veteran underwent a VA scar examination in April 2008.  
Physical examination revealed a superficial linear scar from 
the interior left lower lateral cartilage to the superior 
right lower lateral cartilage that measured two inches in 
length and 2 millimeters in width.  The scar was not painful 
to palpation and was not adherent to underlying tissue, 
although the texture of the skin was noted to be slightly 
irregular.  The scar was not unstable, and there was no 
elevation or depression of the surface contour of the scar on 
palpation.  There was no inflammation, edema, or keloid 
formation associated with the scar.  The scar was the same 
color as the normal area of the skin (not hypo- or 
hyperpigmented).  There was no induration or inflexibility of 
the skin in the area of the scar, and the scar was not 
disfiguring.  The assessment was a well-healed, slightly 
irregular linear scar over the anterior aspect of the nose.

In first addressing whether the Veteran is entitled to an 
increased rating based upon the diagnostic criteria 
pertaining to disfiguring scars of the head, face, or neck, 
the Board finds that the medical evidence does not 
demonstrate that the scar is disfiguring and that the Veteran 
is therefore not entitled to an increased rating under DC 
7800.  Although the texture of the scar was determined to be 
slightly irregular on examination in April 2008, the 
Veteran's scar measures only two inches in length and 2 
millimeters in width, far smaller than the 39 square 
centimeters required for the irregular texture to be 
considered disfiguring.  In addition, the scar is not 
adherent, depressed, ulcerated, or herniated.  Additionally, 
the examiner stated that the scar was not disfiguring.  
Because there are no characteristics of disfigurement 
present, the Board cannot find that he is entitled to an 
increased rating under DC 7800.

Next, the Board also finds that the Veteran is not entitled 
to an increased rating under DC 7804.  On examination in 
April 2008, the Veteran's scar was not tender to palpation.  
The remainder of the clinical records dated from July 1977 to 
April 2008 similarly does not demonstrate that the scar was 
tender or painful to palpation. Accordingly, DC 7804 cannot 
serve as a basis for an increased rating.

As there are no other diagnostic codes applicable to the 
Veteran's nasal scar, the Board finds that he is not entitled 
to a compensable rating for the scar residuals of the nasal 
fracture.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R 
§ 3.321(b)(1).

In this case, the Board finds that the Schedule is not 
inadequate.  The Schedule provides for higher ratings for 
Veteran's residuals of a nasal fracture, but findings 
supporting a higher rating have not been documented.  In 
addition, it has not been shown that the service-connected 
disability has required frequent periods of hospitalization 
or has produced marked interference with the Veteran's 
capacity for employment.  During the appeal period, the 
record reflects only complaints from the Veteran in a written 
statement and his statements during the VA examination 
regarding occasional nasal obstruction causing difficulty 
breathing through the nose.  Therefore, the Board finds that 
referral for consideration of the assignment of an 
extraschedular rating is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that since July 
27, 1977, when service connection became effective, the 
Veteran's residuals of a nasal fracture have not warranted a 
compensable rating.  As the preponderance of the evidence is 
against the claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable rating for the residuals of a fracture of the 
nose is denied.



REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

In September 2007, the Board remanded the claim of 
entitlement to service connection for an acquired psychiatric 
disorder for the purpose of ascertaining whether the 
Veteran's symptomatology currently met the criteria for a 
diagnosis of any mental disorder, to include anxiety 
disorder, and whether the Veteran's history of 
gastrointestinal trouble (psychophysiologic disorder of the 
gastrointestinal system) was related to his in-service 
complaints of gastrointestinal distress. 

The Veteran underwent VA psychiatric examination in April 
2008.  While the examiner noted that the Veteran had anxiety 
symptoms, he did not expressly state whether the Veteran 
currently met the criteria for a diagnosis of anxiety 
disorder.  Additionally, in determining that the Veteran's 
current anxiety symptoms were unrelated to his in-service 
complaints, the examiner did not take into consideration the 
Veteran's reports of continuity of symptomatology.  Those 
omissions rendered the April 2008 report of examination 
inadequate for rating purposes.  The Veteran is competent to 
report continuity of symptoms of anxiety and depression since 
service because that requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
The examiner was therefore required to consider the Veteran's 
testimony regarding continuity of symptomatology in 
determining whether his current symptoms are related to those 
experienced in service, including to the gastrointestinal 
symptoms experienced in service.  Layno v. Brown, 6 Vet. App. 
465 (1994); Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate where the 
examiner did not comment on the Veteran's report of in-
service injury but relied on the absence of evidence in the 
service medical records to provide a negative opinion).  
Accordingly, a remand for an additional examination and 
etiological opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination with an examiner 
who has not yet examined the Veteran for 
the purpose of ascertaining whether any 
current psychiatric disorder is related 
to the Veteran's period of active 
service, including to his in-service 
gastrointestinal complaints.  The claims 
file must be reviewed by the examiner in 
conjunction with rendering the requested 
opinions.  The examiner must indicate in 
the examination report that the claims 
file was reviewed.  The examiner should 
specifically opine as to the following:

a.  Does the Veteran currently meet 
the criteria for a diagnosis of 
anxiety disorder?  If so, is it at 
least as likely as not (a 50 
percent probability or greater) 
that his anxiety disorder is 
related to his period of active 
service?  In this regard, the 
examiner should specifically opine 
as to whether the Veteran's post-
service history of gastrointestinal 
trouble (psychophysiologic disorder 
of the gastrointestinal system) is 
related to his in-service 
complaints of gastrointestinal 
distress, regardless of whether the 
stressors currently affecting him 
are the same as the stressors that 
affected him during service.  

b.  Is it at least as likely as not 
(a 50 percent probability or 
greater) that the Veteran's major 
depression is related to his period 
of active service?  

c.  Does the Veteran have a 
psychiatric disorder attributable 
to or aggravated by his service-
connected residuals of a nasal 
fracture, to include as due to the 
scarring associated with that 
injury?

The examiner must consider the 
Veteran's statements regarding 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied upon 
the absence of evidence in the service 
medical records to provide a negative 
opinion).

The examiner must also attempt to 
reconcile the opinions with all other 
opinions of record, including 
specifically, the March 2003 opinion 
from Robert Toro Soto, M.D., concluding 
that the Veteran's in-service 
gastrointestinal complaints and anxiety 
are related to his currently diagnosed 
psychiatric disorders, the November 
2004 addendum in which Dr. Toro Soto 
concluded that the Veteran's scar 
residuals of the service-connected nose 
fracture aggravate his psychiatric 
disorders, and the March 1998 records 
showing that the Veteran's psychiatric 
disorder was felt to be attributable to 
his May 1996 motor vehicle accident.

All opinions expressed by the examiner 
should be accompanied by a complete 
rationale, with citation to relevant 
medical findings.

2.  Then, readjudicate the claim of 
entitlement to service connection for 
an acquired psychiatric disorder.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


